RICH, Judge.
This appeal is from the decision of the Patent Office Trademark Trial and Appeal Board dismissing an opposition to the registration of the wordmark POW-R-PRO for power lawn mowers, application serial No. 257,622, filed October 31, 1966, claiming first use in October 1962. The board opinion is reported in full, 168 USPQ 383 (1970), and familiarity therewith will be assumed.
Appellant-opposer predicates its opposition on the prior use and registration of Professional for lawn mowers and Power Handle for a motor and control unit selectively attachable to various machines such as power mowers and snow plows.
The gist of the board’s reasoning is that POW-R-PRO is not sufficiently similar to either Professional or Power Handle as to be likely to cause confusion and there is nothing in the record to justify considering opposer’s two marks together, in order to make comparison with POW-R-PRO. The board also disagreed with appellant’s contention that appellee, by using the abbreviation PRO in its mark, has appropriated appellant’s entire mark Professional, merely adding thereto the equivalent of the descriptive word “power.”
 In spite of the fact that appellant has managed to find thirteen' alleged errors in the board’s opinion, all of which it has argued in its brief and which we have considered, we find no error either in the board’s reasoning or in its decision.
The decision of the board is affirmed.
Affirmed.